DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered. Claims 1-5 and 9-23 remain pending in the application. Claims 6-8 have been cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed October 21, 2020.

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the size of the opening in the outer sleeve” in line 8.  Appropriate correction is required.

Claim 9 is objected to because there is a lack of antecedent basis for “the first lead” in lines 3-4 and “the second lead” in line 4.  Appropriate correction is required.

Claim 11 is objected to because there is a lack of antecedent basis for “the size of the opening in the outer sleeve” in line 11.  Appropriate correction is required.



Claim 18 is objected to because there is a lack of antecedent basis for “the proximal end” and “the distal end” in line 12. It is noted that “a proximal end of the outer sleeve” and “a distal end of the outer sleeve” are introduced in lines 14 and 15 respectively. Appropriate correction is required.

Claim 20 is objected to because there is a lack of antecedent basis for “the end” and “the first lead” in lines 3-4 and “”the end” and “the second lead” in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim limitations “an opening in the outer sleeve that extends from the proximal end to the distal end” in lines 11-12 and “an opening extending from a proximal end of the outer sleeve to the distal end of the outer sleeve” in lines 14-15 render the claim indefinite. It is unclear of “an opening” in the outer sleeve introduced in line 11 is the same a proximal end to a distal end of the outer sleeve, wherein the opening extends from the proximal end to the distal end without tapering; inserting the medical component into the opening 
Claims 19-20 are rejected for being dependent on rejected claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2005/0288759).

dilator catheter device (introducer 10a) for inserting at least one or more medical components into a patient wherein the medical component passes longitudinally through the dilator catheter device, the device comprising: an outer sleeve (outer sheath 12a) having a proximal end and a distal end (Figure 1C); an outer surface of the outer sleeve, wherein the outer surface of the outer sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; Figure 1E); an opening (lumen 28) in the outer sleeve extending longitudinally from the proximal end to the distal end without narrowing from the proximal end to the distal end (Figure 1C), wherein the size of the opening in the outer sleeve remains constant from the proximal end to the distal end (Figure 1C); an inner sleeve (inner penetrator 14a) inserted into the opening of the outer sleeve (Figure 1A), the inner sleeve having a proximal end and a distal end (Figure 1B), the inner sleeve having a greater length than the outer sleeve (Figure 1A), wherein the inner sleeve protrudes longitudinally outward from the distal end of the outer sleeve (Figure 1A, tapered tip 20a extend distally) and the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve (Figure 1A, handle 16a extends proximally); an opening (inner channel 22a) in the inner sleeve extending longitudinally from the proximal end to the distal end (Figure 1B).

Regarding claim 2, Jones teaches the device of claim 1 wherein a cross section of the opening of the inner sleeve (opening 21a) along the longitudinal axis is smaller than a cross section of the opening of the outer sleeve along the longitudinal axis (opening into lumen 28; Figure 1D), wherein the cross section of the opening of the outer sleeve remains constant from the proximal end to the distal end (Figure 1C).

a flared end (handle 16a) of the inner sleeve located at the proximal end wherein the flared end is sized not to pass through the opening of the outer sleeve (Figure 1A).

Regarding claim 4, Jones teaches the device of claim 3 further comprising: a tapered end (tapered tip 20a) of the inner sleeve located at the distal end (Figure 1D).

Regarding claim 5, Jones teaches the device of claim 4 wherein the inner sleeve is removable from the outer sleeve (“inner penetrator 14b may be configured to be…removed from outer sheath 12b” [0059]; Figure 3D).

Regarding claim 9, Jones teaches the device of claim 1 wherein the opening of the outer sleeve (lumen 28) is sized to accept the insertion of at least two electrically conductive leads longitudinally through the opening of the outer sleeve from the proximal end to the distal end, wherein an end of the first lead is detached from an end of the second lead to separate the first lead from the second lead, wherein the end of the first lead moves in relation to the end of the second lead (“The lumen 28 of outer sheath 12a may range in width, for example from approximately 2 mm to approximately 6 mm.” [0045]; Figure 3E; electrically conductive leads are not positively recited).

Regarding claim 10, Jones teaches the device of claim 1 wherein the proximal end of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve (Figure 1A, increase to handle 16a), wherein an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner 

Regarding claim 11, Jones teaches a dilator catheter device (introducer 10a) for inserting at least one or more medical components into a patient wherein the component passes longitudinally through the dilator catheter device, the device comprising: an outer sleeve (outer sheath 12a) having a proximal end and a distal end (Figure 1C); an outer surface of the outer sleeve, wherein the outer surface of the outer sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; Figure 1E); an inner surface (surface forming lumen 28a; Figure 1C) of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (“Lumen 28 may be oblong” [0045]; Figure 1E); an opening (lumen 28) in the outer sleeve extending longitudinally from the proximal end to the distal end, wherein the opening in the outer sleeve extends from the proximal end to the distal end without tapering to decrease the size of the opening of the outer sleeve (Figure 1C), wherein the opening of the outer sleeve is formed by the inner surface of the outer sleeve (Figure 1C), the opening in the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (“Lumen 28 may be oblong” [0045]; Figure 1E); an inner sleeve (inner penetrator 14a) inserted into the opening of the outer sleeve (Figure 1A), the inner sleeve having a proximal end and a distal end (Figure 1B), the inner sleeve having a greater length than the outer sleeve (Figure 1A), wherein the inner sleeve protrudes longitudinally outward from the distal end of the outer sleeve (Figure 1A, tapered tip 20a extend distally) and the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve (Figure 1A, handle 16a extends proximally), wherein the inner sleeve is removable from the outer sleeve (“inner penetrator 14b may be configured to be…removed from outer sheath opening (inner channel 22a) in the inner sleeve extending longitudinally from the proximal end to the distal end (Figure 1B).

Regarding claim 12, Jones teaches the device of claim 11 wherein the proximal end of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve (Figure 1A, expands to handle 16a), wherein an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner penetrator including…a body region having a cross-sectional shape and size substantially conforming to a cross-sectional shape and size of the outer sheath” [0008]; Figure 1D).

Regarding claim 13, Jones teaches the device of claim 11 wherein a cross section of the opening of the inner sleeve (opening 21a) along the longitudinal axis is smaller than a cross section of the opening of the outer sleeve along the longitudinal axis (opening into lumen 28; Figure 1D), wherein the cross section of the opening of the outer sleeve along the longitudinal axis remains constant from the proximal end to the distal end (Figure 1C).

Regarding claim 14, Jones teaches the device of claim 11 further comprising: a flared end (handle 16a) of the inner sleeve located at the proximal end wherein the flared end is sized not to pass through the opening of the outer wall (Figure 1A).

Regarding claim 15, Jones teaches the device of claim 11 wherein the outer sleeve smoothly transitions to the inner sleeve (Figure 1E).

flexible (“inner penetrator 14b is more flexible than outer sheath 12b” [0056]) and the outer sleeve is flexible (“outer sheath 12a may be formed from a flexible material” [0046]).

Regarding claim 17, Jones teaches the device of claim 11 wherein the opening of the outer sleeve (lumen 28) is sized to accept the insertion of at least two electrically conductive leads through the outer sleeve from the proximal end to the distal end, wherein an end of the first lead is detached from an end of the second lead to separate the first lead from the second lead, wherein the end of the fist lead moves in relation to the end of the second lead (“The lumen 28 of outer sheath 12a may range in width, for example from approximately 2 mm to approximately 6 mm.” [0045]; Figure 3E; electrically conductive leads are not positively recited).

Regarding claim 18, Jones teaches a method (Figure 5) of inserting a medical component (paddle style lead 50) into a patient (Figures 3A-3F), the method comprising: inserting a guide wire (guide wire 46) into the patient (“guide wire 46 may be inserted through needle 41 into epidural space 40, shown in FIG. 3B.” [0080]); placing an opening at a distal end of a dilator catheter (introducer 10a) on the guide wire, wherein the dilator catheter has an inner sleeve (inner penetrator 14) and an outer sleeve (outer sheath 12a), wherein the opening extends through both the inner sleeve and the outer sleeve (“As shown in FIG. 3C, introducer 10 may then be inserted…over guide wire 46 and into epidural space 40 using guide wire 46 as a guide.” [0081]); removing the guide wire through the outer sleeve (“Once introducer 10 has completely penetrated ligamentum flavum, inner penetrator 14 and guide wire 46 may be removed” [0083]); positioning the outer sleeve along the guide wire into a desired position in the patient (Figure 3C), wherein an outer surface of the outer sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; Figure 1E); removing the inner sleeve 

Regarding claim 19, Jones teaches the method of claim 18 wherein a proximal end of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve (Figure 1A, increase to handle 16a) wherein the proximal end of the inner sleeve provides an increased surface area for removing the inner sleeve from the outer sleeve (Figure 3D).

Regarding claim 20, Jones teaches the method of claim 18 wherein the opening in the outer sleeve (lumen 28) extending from the proximal end of the outer sleeve to the distal end of the outer sleeve is large enough to accept insertion of at least two electrically conductive leads, wherein the end of the first lead is detached from the end of the second lead to allow for movement of the end of the first lead in relation to the second lead (“The lumen 28 of outer sheath 12a may range in width, for example from approximately 2 mm to approximately 6 mm.” [0045]; Figure 3E; electrically conductive leads are not positively recited), wherein the opening of the outer sleeve is formed by an inner surface of the outer sleeve (inner surface forming lumen 28a), the inner surface of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side to form an opening in the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (“Lumen 28 may be oblong” [0045]; Figure 1E).

inner surface of the outer sleeve (surface forming lumen 28a; Figure 1C) that forms the opening of the outer sleeve, the inner surface of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (“Lumen 28 may be oblong” [0045]; Figure 1E); the opening of the outer sleeve (opening into lumen 28a) having a flattened top, a flattened bottom, a curved right side, and a curved left side (“Lumen 28 may be oblong” [0045]; Figure 1E).

Regarding claim 22, Jones teaches the device of claim 21 further comprising: an outer surface of the inner sleeve (outer surface of inner penetrator 14a) having a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner penetrator including…a body region having a cross-sectional shape and size substantially conforming to a cross-sectional shape and size of the outer sheath” [0008]; Figure 1D).

Regarding claim 23, Jones teaches the device of claim 22, wherein the inner sleeve and the outer sleeve are flexible (“outer sheath 12a may be formed from a flexible material” [0046]; “inner penetrator 14b is more flexible than outer sheath 12b” [0056]).

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that Jones fails to explicitly teach the “opening of the outer sleeve extends without narrowing from the proximal end to the distal end, wherein the size of the opening in the outer sleeve remains constant from the proximal end to the distal end” as recited by independent claim 1 and similarly in claims 11 and 18, the examiner respectfully may taper slightly at tip 29. Tip 29 of outer sheath 12a may be beveled to allow easier passage through tissue and to allow inner penetrator 14a to protrude out of tip 29” (emphasis added). Based on the disclosure, the sheath may be tapered at the tip 29, but the sheath does not necessarily taper and may not taper. Additionally, there is no disclosure that the opening itself (lumen 28a) tapers. Figure 1C depicts the lumen 28a being constant along the length of the outer sheath 12a. The distal-most end of the lumen 28a is located proximal of the beveled tip 29 (see Figure 1E). Therefore, even if the sheath 12a were to be tapered at tip 29, the full length of the lumen 28a is located proximal to any potential tapering of the outer sheath. Paragraphs [0074] and [0076] are in reference to a separate embodiment of the disclosure of Jones, the embodiment of Figures 2A-2F. The present rejection relies on the embodiment presented in Figures 1A-1F
	Regarding the argument that Jones fails to explicitly teach the use of two detached electorally conductive leads, it is noted that the “at least two electrically conducive leads” are not positively recited or claimed as recited in claims 9, 17, or 20. Jones teaches that the outer sleeve has an opening having a size appropriate for inserting at least two electrically conducive leads (“The lumen 28 of outer sheath 12a may range in width, for example from approximately 2 mm to approximately 6 mm.” [0045]; Figure 3E). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783